Citation Nr: 0603548	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The veteran was originally denied service connection for a 
seizure disorder in an August 2001 rating decision.  The 
veteran did not appeal this decision and it became final.  

In his November 2003 substantive appeal, the veteran asserts 
that his rating for headaches should be increased due to the 
frequency and severity of his seizure disability.  In 
September 2001, the veteran submitted additional medical 
evidence that pertains to his seizure disability as part of a 
claim for an increased rating for his headaches.  However, it 
is important for the veteran to understand that while he is 
service connected for a headache disorder, he is not service 
connected for the seizure disorder.  The veteran's 
nonservice-connected seizure disability is not before the VA 
at this time.  

If the veteran wishes to reopen the claim of service 
connection for a seizure disability, he must file a new claim 
with the RO and provide new and material evidence to support 
the reopening of the claim.  In any event, this issue is not 
before the Board at this time. 

The sole issue before the Board is the veteran's headache 
disability.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic 
Codes 8045, 9304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected headaches, currently evaluated as 
10 percent disabling.  He is assigned a 10 percent rating by 
analogy under Diagnostic Code (DC) 8045-9304, dementia due to 
head trauma.  38 C.F.R. § 4.130, Diagnostic Codes 8045, 9304.  
Under DC 8045-9304, a 10 percent rating is warranted for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.  

Review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to head trauma in service.  He 
has not been diagnosed with migraine headaches.  The current 
analysis above is consistent with the veteran's claim.  The 
veteran's disability does not warrant a higher evaluation 
because he does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.  

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine) and DC 8045 
(brain disease due to trauma).  Under DC 8100, a maximum of a 
50 percent disability rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  On the other hand, the maximum available 
under DC 8045 is 10 percent for subjective complaints of 
headaches.  A higher than 10 percent rating will not be 
assigned in the absence of a diagnosis of multi-infarct 
dementia with cerebral arteriosclerosis.

In this case, the Board finds that the RO granted service 
connection for post-traumatic headaches and not for migraine.  
The Board also finds that the analysis under DC 8045 (brain 
disease due to trauma), rather than DC 8100 (migraine), is 
consistent with the veteran's initial claim for headaches. He 
has essentially maintained that his headaches are due to 
injuries sustained to his head and neck while in the 
military.  Therefore, the Board concludes that DC 8045, and 
not DC 8100, is for application.

Regardless of whether the veteran's headaches are due to 
migraine, the evidence does not indicate that the criteria 
for a higher rating under Diagnostic Code 8100 are met.  None 
of the evidence indicates that the headaches are manifested 
by prostrating attacks, which is a requirement for a higher 
rating under that diagnostic code, and "migraine" headaches 
are not indicated.  The Board finds, therefore, that the 
criteria for a higher rating are not met, and that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a higher rating for headaches as a 
residual of head trauma.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2001, October 2001, and June 2005, as well as 
information provided in the October 2003 statement of the 
case (SOC) and June 2005 supplemental statement of the case 
(SSOC), the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the October 2003 SOC and June 2005 
SSOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the May 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
June and October 2001 VCAA letters did not specifically ask 
the veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the June 2005 
VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
June and October 2001 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
medical examinations, and private medical records.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating greater than 10 percent for 
headaches is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


